Exhibit 23.1 Consent of Independent Auditors We consent to the incorporation by reference in the following Registration Statements : Registration Statement (Form S-3 No. 333-99205) of BioTime, Inc.; Registration Statement (Form S-3 No. 333-166862) of BioTime, Inc.; Registration Statement (Form S-3 No. 333-167822) of BioTime, Inc.; Registration Statement (Form S-8 No. 333-101651) pertaining to the Employee Benefit Plans of BioTime, Inc.; Registration Statement (Form S-8 No. 333-122844) pertaining to the Employee Benefit Plans of BioTime, Inc., and Registration Statement (Form S-8 No. 333-163396) pertaining to the Employee Benefit Plans of BioTime, Inc.; of our report dated July 15, 2010, with respect to the consolidated financial statements of ES Cell International Pte Ltd included in this Form 8-K/A-1 of BioTime Inc. /s/Ernst & Young LLP Singapore July 15, 2010
